By the Court :
Garner sued Bickett before a justice of the peace, claiming in his bill of particulars $290.81, on an account. Bickett denied all liability, but Garner recovered a judgment before the justice, of $213.81 and costs; and Bickett appealed. In the common pleas, on appeal, Garner moved for leave to amend the account which formed his bill of particulars before the justice, by adding an item of $532. Bickett objected, but the motion was granted, and Garner filed his petition on the amended account, claiming $825.71. Bickett answered denying the claim, and went to trial. Ver*660diet and judgment for Garnerfor $632.37. Held: That the common pleas erred in allowing, against the objection of Biekett, the amendment increasing Garner’s claim beyond a sum that would have been within the jurisdiction of the justice of the peace. Without consent of parties, the appellate court is only authorized to allow such an amendment as might have been allowed by the justice.
Alfred Yaple (with JR. JE. Doan) for plaintiff in error:
Wood v. O’Farrall & Gabrielle, 19 Ohio St. 427; Code, secs. 55, 59.
Hilderbrant & 8loane for defendant in error:
S. & C. 781, sec. 56, note 1; 789, 790, sec. 115; 6 Ohio, 305, 388.
Judgment reversed and cause remanded.